UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report: July 19, 2007 (Date of earliest event reported) ROYAL INVEST INTERNATIONAL CORP. (Exact name of registrant as specified in its charter) Delaware 000-27097 98-021578 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 Avenue of the Americas, 24th Floor New York, NY 10019-4702 (Address of principal executive offices) (Zip Code) (203) 557-3845 (Registrant’s telephone no., including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. Financial Statements: On or about September 16, 2007 the Registrant submitted a Form 8-k stating that onor about July 19, 2007 the Registrant through its subsidiary Royal Invest Europe B.V. through Mr. David Havenaar of Rotterdam, the Netherlands, its Managing Director, made an acquisition when it signed a Transfer of Shares agreement in front of a civil notary in The Netherlands whereby it acquired the shares of Rico Staete B.V., a private company with limited liability whose registered office is in Amsterdam and whose place of business is at 1msterdam, Osdorperweg 522a, company number B.V. 236.586,from Machine Transport Midden-Nederland B.V., a private company with limited liability whose registered office is in Bunnik, The Netherlands, having its main office at 2ijnsburg, The Netherland, Brouwerstraat 138C, entered in the commercial register of the Chamber of Commerce and Industry for Utrecht under file number 30157069,for the price of €1.038.969 (approximately $1,412,998 USD) to be paid to the Seller in accordance with the Loan Agreement from Seller to Royal Invest Europe B.V. and subject to a Pledge Agreement. The following are the audited financial statements relating to said acquisition. a. Financial Statements of Business Acquired. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM RICO STAETE B.V. FINANCIAL STATEMENTS, JUNE 30, 2007 and DECEMBER 31, 2006 and 2005 Balance Sheets as of June 30, 2007 and December 31, 2006 and 2005 Statements of Operations for the six months endedJune 30, 2007 and for the years ended December 31, 2006 and 2005 Statements of Cash Flowsfor the six months endedJune 30, 2007 and for the years ended December 31, 2006 and 2005 Notes to Financial Statements b. Pro Forma Financial Information. Pro formaBalance Sheet as of June 30, 2007 Pro forma Statement of Operations as of June 30, 2007 2 Rico Staete B.V. Audited Financial Statements For the Six Months Ended June 30, 2007 and For the Years Ended December 31, 2006 and 2005 3 Table of Contents Page Report of Independent Registered Public Accounting Firm 5 Balance Sheets 6 Statements of Operations 7 Statements of Cash Flows 8 Statement of Changes in Stockholders' Equity (Deficit) 9 Notes to Financial Statements 10 4 MEYLER & COMPANY, LLC CERTIFIED PUBLIC ACCOUNTANTS ONE ARIN PARK 1715 HIGHWAY 35 MIDDLETOWN, NJ 07748 Report of Independent Registered Public Accounting Firm To the Board of Directors Rico Staete B.V. We have audited the accompanying balance sheets of Rico Staete B.V. as of June 30, 2007 and December 31, 2006 and 2005 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the six months ended June 30, 2007 and each of the two years in theperiod ended December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Rico Staete B.V. as of June 30, 2007 and December 31, 2006 and 2005 and the results of its operations and its cash flows for the six months ended June 30, 2007 and each of the two years in theperiod ended December 31, 2006in conformity with accounting principles generally accepted in the United States of America. /s/ Meyler & Company, LLC Middletown, NJ October 31, 2007 5 RICO STAETE B.V. BALANCE SHEETS December 31, June 30, 2007 2006 2005 ASSETS CURRENT ASSETS Rental Property Land $ 567,176 $ 555,727 $ 498,526 Buildings 5,303,146 5,196,100 4,661,259 5,870,322 5,751,827 5,159,785 Lessaccumulated depreciation (661,817 ) (595,303 ) (438,672 ) Net Investment in Rental Property 5,208,505 5,156,524 4,721,113 Cash and cash Equivalents 46,213 63,826 41,285 Accounts Receivable, net of allowance for doubtful accounts of $-0- at June 30, 2007 and December 31, 2006, and $12,008 at December 31, 2005 153,725 99,149 49,245 Net VAT Receivable - Germany 39,919 26,879 18,774 Income Tax Receivable - Netherlands 20,893 21,435 28,814 Loan Receivable 2,405 Total Assets $ 5,471,660 $ 5,367,813 $ 4,859,231 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Mortgage Payable $ 4,647,976 $ 4,612,075 $ 4,226,798 Accounts Payable 110,114 87,349 37,853 Accrued Expenses and other Liabilities 16,844 13,203 5,922 Net VAT Payable - Netherlands 710 1,873 7,639 Income Tax Payable - Germany 59,009 46,317 66,748 Loans Payable Related Party - 8,301 784,073 Rents Received in Advance 43,061 42,192 37,849 Deferred Income Taxes 235,815 234,462 216,441 Total Liabilities 5,113,529 5,045,772 5,383,323 STOCKHOLDERS' EQUITY (DEFICIT) Common Stock 140 shares authorized, issued and outstanding 21,670 21,670 21,670 Additional Paid-In Capital 784,461 784,461 2,889 Accumulated Other Comprehensive Income 121,715 114,687 83,304 Accumulated Deficit (569,715 ) (598,777 ) (631,955 ) Total Stockholders' Equity (Deficit) 358,131 322,041 (524,092 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) $ 5,471,660 $ 5,367,813 $ 4,859,231 See accompanying notes to financial statements. 6 RICO STAETE B.V. STATEMENTS OF OPERATIONS For the Six Months Ended For The Years Ended June 30, December 31, 2007 2006 2005 REVENUES Base Rents $ 254,907 $ 478,994 $ 490,005 EXPENSES Operating Services 5,240 13,268 9,445 Real Estate Taxes 8,407 15,163 20,961 General and Administrative 14,367 52,005 12,120 Depreciation 53,525 101,138 100,266 Total Expenses 81,539 181,574 142,792 Operating Income 173,368 297,420 347,213 Interest Expense 135,184 245,132 265,148 Income from Continuing Operations Before Income Taxes 38,184 52,288 82,065 Income Tax Expense 9,122 19,110 22,828 Net Income from Continuing Operations 29,062 33,178 59,237 Discontinued Operations: Realized Loss on Disposal of Rental Property, net - - (45,782 ) Net Income $ 29,062 $ 33,178 $ 13,455 See accompanying notes to financial statements. 7 RICO STAETE BV STATEMENTS OF CASH FLOWS For The Six Months Ended For The Years End June 30, 2007 December 31, 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 29,062 $ 33,178 $ 13,455 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 53,525 101,138 100,266 Loss on disposal of rental property 45,782 Accrued Interest on loans payable related party 25,978 Changes in operating assets and liabilities Increase in accounts receivable, net (51,831 ) (42,106 ) (3,770 ) Increase in net VAT receivable Germany (12,319 ) (5,662 ) (19,741 ) Decrease in income tax receivable - Netherlands 971 10,167 Increase in loan receivable related party (2,373 ) Increase (decrease) in accounts payable 20,683 48,347 (201,693 ) Increase in accrued expenses and other liabilities 3,324 6,281 312,593 Decrease in net VAT payable - Netherlands (1,186 ) (6,320 ) (5,632 ) Decrease in net VAT payable - Germany (13,967 ) Increase (decrease) in income tax payable - Germany 11,581 (26,726 ) 29,255 Decrease in deferred income taxes payable (3,430 ) (6,483 ) (6,429 ) Net cash provided by operating activities 48,007 111,814 276,097 CASH FLOWS FROM INVESTING ACTIVITIES Commission paid on disposal of rental property (45,782 ) Net cash used in investing activities - - (45,782 ) CASH FLOWS FROM FINANCING ACTIVITIES Payments on mortgage payable (58,323 ) (94,874 ) (167,675 ) Proceeds from loans payable related party 2,264 Payments on loans payable related party (8,358 ) (29,823 ) Net cash used in financing activities (66,681 ) (94,874 ) (195,234 ) Net (decrease) increase in cash and cash equivalents (18,674 ) 16,940 35,081 Adjustment for change in exchange rate 1,061 5,601 3,874 Cash and cash equivalents, beginning of period 63,826 41,285 2,330 Cash and cash equivalents, end of period $ 46,213 $ 63,826 $ 41,285 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ 135,184 $ 245,132 $ 265,148 Income taxes $ $ 14,141 $ 36,479 NON-CASH INVESTING AND FINANCING TRANSACTIONS: Accounts payable on behalf of the Company by related party $ 5,385 Loan payable related party converted to additional paid-in capital $ 781,572 Disposal of rental property: Cost of rental property disposed of $ 3,426,547 Accumulated depreciation on rental property disposed of $ (1,204,277 ) Mortgage payable on rental property disposed of $ (2,222,070 ) Accrued interest paid on behalf of the Company by related party $ 311,348 See accompanying notes to financial statements. 8 RICO STAETE B.V. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) June 30, 2007 Accumulated Aditional Other Total Common Stock Paid-In Comprehensive Accumulated Stockholders' Shares Amount Capital Income Deficit Equity (Deficit) Balance at December 31, 2004 140 $ 21,670 $ 2,889 $ (645,410 ) $ (620,851 ) Adjustment for exchange rate changes $ 83,304 83,304 Net Income for the Year Ended December 31, 2005 13,455 13,455 Balance at December 31, 2005 140 21,670 2,889 83,304 (631,955 ) (524,092 ) December 31, 2006 conversion of loan payable related party 781,572 781,572 Adjustment for exchange rate changes 31,383 31,383 Net Income for the Year Ended December 31, 2006 33,178 33,178 Balance at December 31, 2006 140 21,670 784,461 114,687 (598,777 ) 322,041 Adjustment for exchange rate changes 7,028 7,028 Net Income for the Six Months Ended June 30, 2007 29,062 29,062 Balance at June 30, 2007 140 $ 21,670 $ 784,461 $ 121,715 $ (569,715 ) $ 358,131 See accompanying notes to financial statements. 9 RICO STAETE B.V. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 NOTE A – THE COMPANY AND NATURE OF BUSINESS Rico Staete B.V. (the “Company”), a Dutch corporation is a real estate investment trust (“REIT”) providing acquisition and tenant-related services for its property.The Company presently owns one property in Germany that consists of approximately 9.005 m2 (approximately 96,9 thousand square feet) rentable floor surface business accommodation as well as 1.478 m2 (approximately 15,9 thousand square feet) rentable floor office space. NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Foreign Currency Translation The Company considers the EURO to be its functional currency.Assets and liabilities were translated into US dollars at the year-end exchange rates.Statement of operations amounts were translated using the average rate during the year.Gains and losses resulting from translating foreign currency financial statements were accumulated in other accumulated comprehensive income, a separate component of stockholders' equity (deficit). Rental Property Rental properties are stated at cost less accumulated depreciation.Costs directly related to the acquisition of rental properties are capitalized.Ordinary repairs and maintenance are expensed as incurred; major replacements and betterments, which improve or extend the life of the asset, are capitalized and depreciated over their estimated useful lives. Properties are depreciated using the straight-line method over the estimated useful lives of the assets. The estimated useful lives for buildings are estimated to be 50 years. Cash and CashEquivalents All highly liquid investments with a maturity of three months or less when purchased are considered to be cash equivalents. Revenue Recognition Base rental revenue is recognized on a straight-line basis over the terms of the respective leases. Other income includes income from parking spaces leased to tenants, income from tenants for additional services arranged for by the Company and income from tenants for early lease terminations. Allowance for Doubtful Accounts Management periodically performs a detailed review of amounts due from tenants to determine if accounts receivable balances are impaired based on factors affecting the collectability of those balances. Management’s estimate of the allowance for doubtful accounts requires management to exercise significant judgment about the timing, frequency and severity of collection losses, which affects the allowance and net income. Income and Other Taxes Rico Staete B.V. is a Dutch corporation with one real estate property located in Germany. The rental income originates from a German tenant in Germany and therefore subject to the German tax laws. Rico Staete B.V. declares and pays the income tax according the German tax rules. Since Rico Staete B.V. is a Dutch corporation, it is also subject toDutch tax laws, it therefore also needs to do income tax declarations in the Netherlands. The difference between the German and the Dutch income tax is payable in the Netherlands. Comprehensive Income SFAS No. 130 establishes standards for the reporting and disclosure of comprehensive income and its components which will be presented in association with a company's financial statements.Comprehensive income is defined as the change in a business enterprise's equity during a period arising from transactions, events or circumstances relating to non-owner sources, such as foreign currency translation adjustments and unrealized gains or losses on available-for-sale securities.It includes all changes in equity during a period except those resulting from investments by or distributions to owners.Comprehensive income is accumulated in accumulated other comprehensive income, a separate component of stockholders' equity, in the balance sheet. 10 NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimatesandassumptions thataffect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”). FIN 48 defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority. Recently issued literature also provides guidance on the de-recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties. FIN 48 also includes guidance concerning accounting for income tax uncertainties in interim periods and increases the level of disclosures associated with any recorded income tax uncertainties. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company does not anticipatethat the adoption of FIN 48 will have any significant impact on its financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, and changes the methods used to measure fair value and expands disclosures about fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain of the measurements on earnings (or changes in net assets). SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Early adoption, as of the beginning of an entity's fiscal year, is also permitted, provided interim financial statements have not yet been issued. The Company is currently evaluating the potential impact, if any, that the adoption of SFAS No. 157 will have on its financial statements. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB No. 108”). SAB No. 108 provides guidance on how prior year misstatements should be considered when quantifying misstatements in the current year financial statements. SAB No. 108 requires registrants to quantify misstatements using both a balance sheet and an income statement approach and evaluate whether either approach results in quantifying a misstatement that, when all relevant quantitative and qualitative factors are considered, is material. SAB No. 108 does not change the guidance in SAB No. 99,“Materiality,” when evaluating the materiality of misstatements. SAB No. 108 is effective for fiscal years ending after November 15, 2006. Upon initial application, SAB No. 108 permits a one-time cumulative effect adjustment to beginning retained earnings. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 allows entities to measure at fair value many financial instruments and certain other assets and liabilities that are not otherwise required to be measured at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company has not yet determined what impact, if any, that adoption will have on results of operations, cash flows or financial position. NOTE C – MORTGAGE PAYABLE The Mortgage is payable to a bank in monthly installments of $ 22,335. The mortgage bears a variable interest rate at the monthly euribor + 2%. The mortgage is collateralized by the land and building. Currently, the Company is negotiating to refinancing this property with another major mortgage supplier. 11 NOTE C – MORTGAGE PAYABLE (CONTINUED) At June 30, 2007, minimum future principal payments over the next five years and in the aggregate are as follows: Twelve Months Ended June 30, Amount 2008 $ 509,802 2009 509,802 2010 509,802 2011 509,802 2012 509,802 Thereafter 2,098,966 Total $ 4,647,976 NOTE D – LOANS PAYABLE RELATED PARTY Loans payable related party amounting to $ -0-, $8,301, and $784,073 at June 30, 2007 and December 31, 2006 and 2005, respectively, represent loans provided for the use ofworking capital and costs advanced by FVG B.V. for the Company. At December 31, 2006, an amount of $ 775,772 was reclassified to Additional Paid In Capital. The loans and advances were provided by FVG B.V., the previous 100% shareholder of the Company. NOTE E - TENANT LEASES At June 30, 2007, the Property is leased to one tenant under an operating lease expiring in 2008.Substantially the lease provides for annual base rents and the pass-through of charges for electrical usage. Future minimum rentals to be received under non-cancelable operating leases at June 30, 2007 are as follows: Twelve Months Ended June 30, Amount 2008 $ 509,814 2009 254,907 Thereafter Total $ 764,721 NOTE F – DISCONTINUED OPERATIONS On December 15, 2004, the Company sold its 42,464 square-foot office building located at Roggestraat in Nieuw Vennep, Netherlands for net sales proceeds of approximately $ 2,1 million and recognized a loss of approximately $ 1,1 million on the sale. The loss was recognized in 2004, although the transaction closed in 2005. In connection with the closing, the Company incurred a $45,000 commission expense. The sold property was financed with short-term loans. After the expiration dates of these loan agreements, Rico Staete B.V. faced difficulties refinancing the property due to changes in the real estate market. The property had significant vacant positions and the mortgage suppliers were charging high provisions and penalties. Therefore Rico Staete B.V. sold the property and recognized a loss on the sale. NOTE G – INCOME TAXES In the past, Rico Staete B.V. sold certain properties at a profit. Dutch tax law allows Real Estate Investment Trusts to postpone the payment of income tax resulting from the sale of properties by setting up a replacement 12 NOTE G – INCOME TAXES (CONTINUED) reserve to purchase another property within a certain time. A portion of the original profit is due immediately and a substantial portion is allowed to be deferred over 35 years. Accordingly, the Company has a deferred tax liability of $235,815, $234,462 and $216,441 at June 30, 2007, and December 31, 2006 and 2005 respectively. The Company’s effective tax rate for the Netherlands and Germany was 25%, 40% and 27% for the six months ended June 30, 2007 and for the years ended December 31, 2006 and 2005 respectively. The principal difference between the actual rate of 23,8%, 36,5% and 28,81% and the effective tax rate for the six months ended June 30, 2007, and for the years ended December 31, 2006 and 2005 is the impact of the deferred tax amortization. NOTE H – SUBSEQUENT EVENTS On July 19, 2007, FVG BV, the sole shareholder of the Company, sold 100% of the issued and outstanding shares of the Company to Royal Invest International Corp. and on August 23, 2007, Rico Staete B.V. changed its name to Royal Invest Germany Properties 1 BV. 13 ROYAL INVEST INTERNATIONAL CORP. AND SUBSIDIARY PRO-FORMA BALANCE SHEET JUNE 30, 2007 Pro-forma Pro-forma RIIC Rico Staete Adjustments Balance Sheet June 30, 2007 June 30, 2007 June 30, 2007 June 30, 2007 ASSETS CURRENT ASSETS Rental Property Land $ $ 567,176 $ $ 567,176 Buildings 5,303,146 (2) 380,062 5,683,208 - 5,870,322 380,062 6,250,384 Less - accumulated depreciation (661,817 ) (2) 661,817 - Net Investment in Rental Property - 5,208,505 1,041,879 6,250,384 Cash and cash Equivalents 140 46,213 46,353 Accounts Receivable 153,725 153,725 Prepaid Expenses 11,453 11,453 Net VAT Receivable - Germany 39,919 39,919 Income Tax Receivable - Netherlands 20,893 20,893 Loan Receivable 2,405 2,405 Investment in Rico Staete B.V. (1) 1,400,010 (2) (1,400,010 ) Total Assets $ 11,593 $ 5,471,660 $ 1,041,879 $ 6,525,132 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Mortgage Payable 4,647,976 4,647,976 Accounts Payable 149,317 110,114 259,431 Accrued Expenses and other Liabilities 97,905 16,844 114,749 Net VAT Payable - Netherlands 710 710 Income Tax Payable - Germany 2,452 59,009 61,461 Loans Payable Related Party 13,086 - 13,086 Notes Payable (1) 1,400,010 1,400,010 Convertible promissory notes payable 285,000 285,000 Accrued Interest 46,631 46,631 Rents Received in Advance 43,061 43,061 Deferred Income Taxes 235,815 235,815 Total Liabilities 594,391 5,113,529 1,400,010 7,107,930 Stockholders' Equity (Deficit) For Royal Invest; Common Stock, $0,001 par value; 300,000,000 shares authorized; 9,236,372 issued and outstanding at June 30, 2007; For Rico Staete; Common Stock 140 shares authorized, issued and outstanding 9,236 21,670 (2) (21,670) 9,236 Additional Paid-In Capital 1,105,763 784,461 (2) (784,461) 1,105,763 Accumulated Other Comprehesive Income 89 121,715 (2) (121,715) 89 Stock Subscription Receivable (239,899 ) (239,899 ) Accumulated Deficit (1,457,987 ) (569,715 ) (2) 569,715 (1,457,987 ) - Total Stockholders' Equity (Deficit) (582,798 ) 358,131 (358,131 ) (582,798 ) Total Liablities and Stockholders' Equity (Deficit) $ 11,593 $ 5,471,660 $ 1,041,879 $ 6,525,132 See accompanying notes to pro forma financial statements. NOTES (1) To setup purchase price and investment in Rico Staete B.V. by Royal Invest International Corp. (2) Elimination of acquisition equity of Rico Staete B.V. and acquisition. 14 ROYAL INVEST INTERNATIONAL COPR. AND SUBSIDIARIES PRO-FORMA STATEMENTS OF OPERATIONS JUNE 30, 2007 Pro-forma Pro-forma RIIC Rico Staete Adjustments P&L June 30, 2007 June 30, 2007 June 30, 2007 June 30, 2007 REVENUES Base Rents $ $ 254,907 $ $ 254,907 - 254,907 - 254,907 EXPENSES Operating Services 5,240 5,240 Real Estate Taxes 8,407 8,407 General and Administrative 449,041 14,367 463,408 Depreciation 53,525 53,525 Interest Expense 14,250 135,184 149,434 Total Expenses 463,291 216,723 - 680,014 Operating Loss Income (463,291 ) 38,184 - (425,107 ) Income(Loss) Before Income Taxes (463,291 ) 38,184 - (425,107 ) Income Tax Expense 9,122 9,122 Net Income(Loss) $ (463,291 ) $ 29,062 $ - $ (434,229 ) See accompanying notes to pro formafinancial statements. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYAL INVEST (Registrant) Date: November 19, 2007 By: /s/ JERRY GRUENBAUM Jerry Gruenbaum Chief Executive Officer (Duly Authorized Officer) Date: November 19, 2007 By: /s/ NATHAN LAPKIN Nathan Lapkin Chief Financial Officer and President (Principal Financial and Accounting Officer) 16
